

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.3
Time Based RSUs
Other Executives



CHARMING SHOPPES, INC.
2004 STOCK AWARD AND INCENTIVE PLAN
 
RESTRICTED STOCK UNITS AGREEMENT
 
Agreement (the “Agreement”), dated as of April 1, 2008 (the “Grant Date”),
between CHARMING SHOPPES, INC. (the “Company”) and  ___________________ (the
“Employee”).
 
1.  
Grant of Restricted Stock Units; Consideration; Employee Acknowledgments.

 
The Company hereby confirms the grant, under the Company’s 2004 Stock Award and
Incentive Plan (the “Plan”),  of __________ Restricted Stock Units pursuant to
the Plan.  The Restricted Stock Units are subject to the terms and conditions of
the Plan and this Agreement (and, in the case of any elective deferral, the
Company’s Variable Deferred Compensation Plan for Executives (the “Deferred
Compensation Plan”)).  Employee is required to pay no cash consideration for the
grant of the Restricted Stock Units, but performance of services prior to the
expiration of the risk of forfeiture relating to the Restricted Stock Units and
otherwise during his or her employment, and his or her agreement to abide by the
terms set forth in the Plan, this Restricted Stock Units Agreement (the
“Agreement”), and any Rules and Regulations under the Plan, shall be deemed to
be consideration for this grant of Restricted Stock Units.  Employee
acknowledges and agrees that (i) the Restricted Stock Units are nontransferable
as provided in Section 3(d) hereof and the Plan, (ii) the Restricted Stock Units
are subject to forfeiture in the event of Employee’s termination of employment
in certain circumstances, as specified in Section 3 hereof, and (iii) sales of
shares of the Company’s common stock, par value $0.10 per share (“Shares”),
following the lapse of restrictions and settlement of the Restricted Stock Units
will be subject to the Company’s policies regulating trading by employees,
including any applicable “blackout” or other designated periods in which sales
of Shares are not permitted.
 
2.  
Incorporation of Plan and Deferred Compensation Plan by Reference.

 
The Restricted Stock Units have been granted to Employee under the Plan.  All of
the terms, conditions, and other provisions of the Plan are hereby incorporated
by reference into this Agreement.  Capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the Plan.  If there is any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern.  In addition, the terms of any
deferral of settlement of the Restricted Stock Units are governed by the
Deferred Compensation Plan, a copy of which previously has been provided to
Employee, which terms are also incorporated herein by reference.  Employee
hereby accepts the grant of Restricted Stock Units, acknowledges receipt of a
copy of the Plan and the Deferred Compensation Plan, and agrees to be bound by
all the terms and provisions hereof and thereof (as presently in effect or
hereafter amended), and by all decisions and determinations of the Board or
Committee under the Plan and
 

 
 
1

--------------------------------------------------------------------------------

 

the Deferred Compensation Plan, or any person or committee designated by the
Committee to administer the Plan (the “Administrator”).
 
3.  
Restrictions on Restricted Stock Units.

 
(a) Nature of Restricted Stock Units; Restricted Period and Deferral of
Settlement.  Each Restricted Stock Unit represents the right to receive one
Share, which will be issued and delivered, after the lapse of the “Restricted
Period” specified below to the extent the Restricted Stock Units have not been
forfeited, at the settlement date applicable under Section 6.  Restricted Stock
Units are subject to a risk of forfeiture during such Restricted Period and are
subject to restrictions on transfer and other conditions during the Restricted
Period and the additional deferral period, if any.  This Award differs from
awards of “restricted stock” in that such restricted stock awards involve
issuance of Shares at or shortly after grant, with such shares subject to
forfeiture (i.e., such shares must be returned to the Company if forfeited)
during any restricted period. With respect to Restricted Stock Units, Employee
has no voting rights or rights to actual dividends prior to the end of the
Restricted Period, but Employee is entitled to dividend equivalents in
accordance with Section 4.
 
(b) Lapse of Restricted Period.  Unless the Restricted Period on Restricted
Stock Units has lapsed earlier under Section 3(c) or 5(a), the Restricted Period
will lapse according to the following schedule, subject to Employee’s continued
employment with the Company or a subsidiary through the relevant vesting date:
 
Vesting Date
Restricted Stock Units for Which
the Restricted Period Lapses
   
April 1, 2011
1/3
April 1, 2012
1/3
April 1, 2013
1/3



The lapse of the Restricted Period for the Restricted Stock Units is cumulative,
but shall not exceed 100%.
 
(c) Forfeiture and Termination of Employment.  Unless otherwise determined by
the Committee, if Employee’s employment terminates and he or she thereafter is
not an employee of the Company or any of its subsidiaries (a “Termination”), and
such Termination is for any reason other than due to death, permanent
disability, Retirement or involuntary termination by the Company for reasons
other than “Cause,” the Restricted Stock Units as to which the Restricted Period
has not lapsed at or before such Termination shall be forfeited at the time of
such Termination.  Accordingly, unless otherwise determined by the Committee,
Employee’s voluntary Termination (other than due to Retirement) or Termination
by the Company for Cause will result in all Restricted Stock Units as to which
the Restricted Period has not lapsed being immediately forfeited.  Vesting and
forfeiture terms applicable to other terminations are as follows:
 

 
 
2

--------------------------------------------------------------------------------

 

(i) Death or Disability.  In the event of Employee’s Termination due to death or
permanent disability, the Restricted Period on the Restricted Stock Units shall
lapse at the time of such Termination (i.e., none of the Restricted Stock Units
will be forfeited).  For purposes of this Agreement, the existence of a
“permanent disability” shall be determined by, or in accordance with criteria
and standards adopted by, the Committee.
 
(ii) Termination Not for Cause.  In the event of Employee’s Termination due to
involuntary termination by the Company for reasons other than “Cause,” the
Restricted Period on those Restricted Stock Units (if any) as to which the
Restricted Period would have lapsed on the next anniversary of the Grant Date
pursuant to Section 3(b) in the absence of a Termination (but disregarding any
other event occurring prior to that next date) will lapse on an accelerated
basis at the time of such Termination (for example, if Termination occurs 1.5
years after the Grant Date, one additional tranche of the Restricted Stock Units
will become non-forfeitable), so those Restricted Stock Units will not be
forfeited.  The other Restricted Stock Units as to which the Restricted Period
has not lapsed at or before such Termination (i.e., any tranche as to which the
Restricted Period would not have lapsed as scheduled pursuant to Section 3(b)
assuming continued employment through the next anniversary of the Grant Date)
shall be forfeited at the time of such Termination.
 
(iii) Retirement.  In the event of Employee’s Termination due to Retirement,
Employee’s Restricted Stock Units will not be forfeited upon such Retirement,
but instead the Restricted Period on Employee’s Restricted Stock Units shall
remain in effect until the earlier of the time such Restricted Period shall
lapse under Section 3(c) or 5(a) or Employee’s death.  During such
post-Retirement period during which the Restricted Period remains in effect, the
Restricted Stock Units shall be immediately forfeited if Employee: (A) directly
or indirectly owns any equity or proprietary interest in any Competitor (as
defined below) of the Company (except for ownership of shares in a publicly
traded company not exceeding five percent of any class of outstanding
securities), or is an employee, agent, director, advisor, or consultant to or
for, any Competitor of the Company in the United States, whether on his or her
own behalf or on behalf of any person, and is involved in the procuring, sale,
marketing, promotion, or distribution of any product or product lines
competitive with any product or product lines of the Company at the time of
Employee’s Retirement, or if Employee assists in, manages, or supervises any of
the foregoing activities, or (B) undertakes any action to induce or cause any
supplier to discontinue any part of its business with the Company, or (C)
attempts to induce any merchant, buyer, or manager or higher level employee of
the Company to terminate his or her employment with the Company, or (D)
discloses confidential or proprietary information of the Company to any person,
firm, corporation, association, or other entity for any reason or purpose
whatsoever, or makes use of any such information for his or her own purposes, so
long as such information has not otherwise been disclosed to the public or is
not otherwise in the public domain except as required by law or pursuant to
administrative or legal process.
 
(iv) Definitions.
 
(A) For purposes of this Agreement, “Cause” shall mean: (a) the Employee’s
willful and continued failure to substantially perform his or her duties with
the Company (other than any such failure resulting from disability or occurring
after issuance by the
 
 
 
3

--------------------------------------------------------------------------------

 
 
Employee of a notice of termination), after a written demand for substantial
performance is delivered to the Employee that specifically identifies the manner
in which the Company believes that the Employee has willfully failed to
substantially perform his or her duties, and after the Employee has failed to
resume substantial performance of his or her duties on a continuous basis within
30 calendar days of receiving such demand; (b) the Employee’s willfully engaging
in conduct (other than conduct covered under (a) above) which is demonstrably
and materially injurious to the Company, monetarily or otherwise; or (c) the
Employee’s having been convicted of a felony.  For purposes of this
subparagraph, no act, or failure to act, on the Employee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Employee not in good faith
and without reasonable belief that the action or omission was in the best
interests of the Company.
 
(B) For purposes of this Agreement, “Competitor” shall mean any individual or
organization that procures, sources, markets, promotes, sells or distributes any
products or product lines that are, or are actually planned or under
consideration to be, procured, sourced, marketed, promoted, sold or distributed
by the Company during the Employee’s employment by the Company.
 
(C) For purposes of this Agreement, “Retirement” shall mean a retirement at or
after Employee has attained age 62.
 
(d) Nontransferability.  Restricted Stock Units and all related rights hereunder
shall not be transferable or assignable by Employee other than by will or the
laws of descent and distribution, and shall not be pledged, hypothecated, or
otherwise encumbered in any way or subject to execution, attachment, lien, or
similar process.
 
4.  
Employee’s Account, Dividend Equivalents and Adjustments.

 
(a) Account.  Restricted Stock Units are bookkeeping units, and do not
constitute ownership of Shares or any other equity security.  The Company shall
maintain a bookkeeping account for Employee (the “Account”) reflecting the
number of Restricted Stock Units then credited to Employee hereunder as a result
of this grant of Restricted Stock Units and any crediting of additional
Restricted Stock Units to Employee pursuant to payments equivalent to dividends
paid on Shares under Section 4(b) (“Dividend Equivalents”).
 
(b) Dividend Equivalents.  Dividend Equivalents shall be credited in accordance
with the provisions of the Deferred Compensation Plan and the methodology
specified by the Company for crediting dividend equivalents on Share units in
effect from time to time thereunder.  It is understood that the intention
hereunder is that Dividend Equivalents be credited in a manner that provides an
economic benefit to Employee equivalent to dividends on Shares without undue
administrative burdens on the Company.  Accordingly, no interest will be
credited on any cash amount (if any) of such dividend equivalents from the
dividend date to the time of settlement of the Restricted Stock Units.  All
Dividend Equivalents shall be deemed reinvested in additional Restricted Stock
Units and shall be subject to the same risk of forfeiture, Restricted Period,
and other restrictions and payment terms as apply to the original Restricted
Stock Units.
 

 
 
4

--------------------------------------------------------------------------------

 

Employee shall not be entitled to receive actual dividends in respect of
Restricted Stock Units prior to the issuance of Shares in settlement thereof.
 
(c) Adjustments.  The number of Restricted Stock Units credited to Employee’s
Account shall be adjusted by the Committee, in accordance with Section 10(c) of
the Plan, in order to preserve without enlarging Employee’s rights with respect
to such Restricted Stock Units.  Any such adjustment shall be made taking into
account any crediting of Restricted Stock Units or cash to the Employee under
Section 4(b) in connection with such transaction or event.
 
5.  
Change of Control.

 
(a) Accelerated Expiration of Restricted Period.  In the event of a Change of
Control at a time when Employee is employed by the Company or any of its
subsidiaries (or simultaneously with Employee’s Termination) and after the Grant
Date of the Restricted Stock Units, the Restricted Period on the Restricted
Stock Units shall lapse immediately prior to the Change of Control.
 
(b) Definitions of Certain Terms.  For purposes of this Agreement, the following
definitions shall apply:
 
(i) “Beneficial Owner,” “Beneficially Owns,” and “Beneficial Ownership” shall
have the meanings ascribed to such terms for purposes of Section 13(d) of the
Exchange Act and the rules thereunder, except that, for purposes of this Section
5, “Beneficial Ownership” (and the related terms) shall include Voting
Securities that a Person has the right to acquire pursuant to any agreement, or
upon exercise of conversion rights, warrants, options, or otherwise, regardless
of whether any such right is exercisable within 60 days of the date as of which
Beneficial Ownership is to be determined.
 
(ii) “Change of Control” means and shall be deemed to have occurred if
 
(A) any Person, other than the Company or a Related Party, acquires directly or
indirectly the Beneficial Ownership of any Voting Security of the Company and
immediately after such acquisition such Person has, directly or indirectly, the
Beneficial Ownership of Voting Securities representing 20 percent or more of the
total voting power of all the then-outstanding Voting Securities; or
 
(B) those individuals who as of the Grant Date constitute the Board or who
thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors as of the Grant
Date or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the members of the Board; or
 
(C) there is consummated a merger, consolidation, recapitalization, or
reorganization of the Company, a reverse stock split of outstanding Voting
Securities, or an acquisition of securities or assets by the Company (a
“Transaction”), other than a Transaction which would result in the holders of
Voting Securities having at least 80 percent of the total
 
 
 
5

--------------------------------------------------------------------------------

 
 
voting power represented by the Voting Securities outstanding immediately prior
thereto continuing to hold Voting Securities or voting securities of the
surviving entity having at least 60 percent of the total voting power
represented by the Voting Securities or the voting securities of such surviving
entity outstanding immediately after such Transaction and in or as a result of
which the voting rights of each Voting Security relative to the voting rights of
all other Voting Securities are not altered;  or
 
(D) there is implemented or consummated a plan of complete liquidation of the
Company or sale or disposition by the Company of all or substantially all of the
Company’s assets other than any such transaction which would result in Related
Parties owning or acquiring more than 50 percent of the assets owned by the
Company immediately prior to the transaction.
 
(iii) “Person” shall have the meaning ascribed for purposes of Section 13(d) of
the Exchange Act and the rules thereunder.
 
(iv) “Related Party” means (a) a majority-owned subsidiary of the Company; or
(b) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any majority-owned subsidiary of the Company; or (c) a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportion as their ownership of Voting Securities; or
(d) if, prior to any acquisition of a Voting Security which would result in any
Person Beneficially Owning more than ten percent of any outstanding class of
Voting Security and which would be required to be reported on a Schedule 13D or
an amendment thereto, the Board approved the initial transaction giving rise to
an increase in Beneficial Ownership in excess of ten percent and any subsequent
transaction giving rise to any further increase in Beneficial Ownership;
provided, however, that such Person has not, prior to obtaining Board approval
of any such transaction, publicly announced an intention to take actions which,
if consummated or successful (at a time such Person has not been deemed a
“Related Party”), would constitute a Change of Control.
 
(v) “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.
 
6.  
Settlement.

 
(a) Time of Settlement.  Settlement of Restricted Stock Units shall occur within
60 days following the date on which the Restricted Period lapses; provided,
however, that if Employee made a timely election to defer payment under the
Deferred Compensation Plan, the settlement of the Restricted Stock Units will be
made on the applicable date specified for payment in accordance with the
Restricted Stock Units Election that was filed by Employee under the Deferred
Compensation Plan.  The Company shall settle the Restricted Stock Units by
delivering Shares to Employee equal to the number of Restricted Stock Units that
are payable on the settlement date.  The Company may make delivery of Shares in
settlement of Restricted Stock Units by either delivering one or more
certificates representing such Shares to the Employee, registered in the name of
the Employee (and any joint name, if so directed by the Employee), or by
depositing such Shares into a stock brokerage account maintained for the
 
 
 
6

--------------------------------------------------------------------------------

 
 
Employee (or of which the Employee is a joint owner, with the consent of the
Employee).  If the Company determines to settle Restricted Stock Units by making
a deposit of Shares into such an account, the Company may settle any fractional
Restricted Stock Unit by means of such deposit.  In other circumstances or if so
determined by the Company, the Company shall instead pay cash in lieu of
fractional Shares, on such basis as the Committee or the Board may
determine.  In no event will the Company issue fractional Shares.
 
(b) Effect of Settlement.  Upon settlement of Restricted Stock Units, all
obligations of the Company in respect of such Restricted Stock Units shall be
terminated.
 
7. Section 409A.
 
Notwithstanding the foregoing, in order to comply with Section 409A of the
Internal Revenue Code (the “Code”), (i) if the timing of any settlement
hereunder would result in a distribution of Shares to Employee at a time when
Employee is a “Specified Employee” under Code Section 409A and precluded under
Code Section 409A from then receiving the distribution, such settlement shall be
delayed in accordance with Section 7.2(c) of the Deferred Compensation Plan (but
without any effect on the timing of any settlement that otherwise would occur
six months or more after Employee’s separation from service within the meaning
of Code Section 409A); (ii) any distribution in settlement of the Restricted
Stock Units that is triggered by a termination of employment hereunder will
occur only at such time as Employee has had a “separation from service” for
purposes of Code Section 409A, regardless of whether any other event might be
viewed as a termination of employment by the Company for any other purpose;
(iii) the Company shall have no power or authority to accelerate the
distribution and settlement of the Restricted Stock Units except to the extent
such acceleration is permitted under Code Section 409A; (iv) all other
requirements of Code Section 409A and regulations thereunder shall apply to the
extent necessary so that Employee is not subject to constructive receipt of
income under Code Section 409A prior to the actual distribution of Restricted
Stock Units hereunder or to tax penalties under Code Section 409A; and (v) other
restrictions and limitations under the Deferred Compensation Plan with respect
to distributions apply to the Restricted Stock Units subject to Code Section
409A.
 
7.           Tax Withholding.
 
The Company will withhold from the number of Shares to be delivered upon
settlement a number of whole shares which has a Fair Market Value equal to the
minimum federal, state and local tax withholding obligation relating to such
settlement.  The Shares withheld will be valued at the Fair Market Value
determined in accordance with procedures for valuing Shares as determined by the
Committee and otherwise in effect at the time of settlement, including under the
Deferred Compensation Plan.
 
8.           Miscellaneous.
 
This Agreement shall be binding upon the heirs, executors, administrators, and
successors of the parties.  This Agreement constitutes the entire agreement
between the parties with respect
 

 
 
7

--------------------------------------------------------------------------------

 

to the Restricted Stock Units granted hereby, and supersedes any prior
agreements or documents with respect to such Restricted Stock Units.  No
amendment, alteration, suspension, discontinuation, or termination of this
Agreement which may impose any additional obligation upon the Company or
materially and adversely affect the rights of Employee with respect to the
Restricted Stock Units shall be valid unless in each instance such amendment,
alteration, suspension, discontinuation, or termination is expressed in a
written instrument duly executed in the name and on behalf of the Company and by
Employee.
 
By accepting this grant of Restricted Stock Units, Employee agrees to the terms
of this Agreement and agrees to be bound by all the terms and provisions of the
Agreement, the Plan (as presently in effect or hereafter amended), and the
Deferred Compensation Plan, and by all decisions and determinations of the
Committee and the Administrator.
 
CHARMING SHOPPES, INC.
BY:______________________________
Colin D. Stern
Employee Vice President
EMPLOYEE:
__________________________________



 
 
 
 
 
 
 
 

 
 
 
8

--------------------------------------------------------------------------------

 
